Citation Nr: 9923771	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for status post cadaver 
left renal transplant for renal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1971 to March 
1975 and from November 1990 to June 1991, including a tour in 
the Southwest Asia theater during the Persian Gulf War (PGW) 
from December 7, 1990, to May 15, 1991.  The veteran also had 
many years of service with the United States Army Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision that denied service 
connection for renal (kidney) disease.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his renal disease, first found in 1987, to an 
incident of his first period of active service or competent 
(lay or medical) evidence showing that it increased in 
severity during his second period of active service.


CONCLUSION OF LAW

The claim for service connection for status post cadaver left 
renal transplant for renal disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for residuals of renal disease; that 
is, evidence which shows that the claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
the appeal must, as a matter of law, be denied, and there is 
no duty on VA to assist him further in the development of the 
claim.  Murphy at 81.  "The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

Where cardiovascular renal disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.317 (1998).

A review of the records in the veteran's claims folder shows 
that service-connection has not been granted for any 
disability.  Service medical records for the veteran's first 
period of service are negative for kidney problems, and a 
kidney disorder was not found at the time of his medical 
examination for separation from service in January 1975.

Medical reports of the veteran's treatment and evaluations 
between his 2 periods of active service reveal that he was 
treated for elevated blood pressure with medication in 1987.  
Private medical reports of his treatment from 1987 to 1990 
show that blood creatinine was l.8 (.6-1.5) on September 17, 
1987; 2.1 (.6-1.5) on September 28, 1987; 2.3 (.6-1.5) in 
November 1989; and 2.6 (.9-1.4) in June 1990.

Service medical records for the veteran's second period of 
service are negative for renal problems, and a kidney 
disorder was not found at the time of his medical examination 
for separation from service in March 1991.

Medical reports of the veteran's treatment and evaluations 
after separation from active service in June 1991, include VA 
and private medical reports.  Private medical reports of his 
treatment from 1992 to 1995 show blood creatinine of 4.2 in 
September 1992, 4.8 in July 1993, 6+ in 1994, and 7+ in 1995.  
These private medical reports note the presence of renal 
disease of unknown etiology.  A report dated in June 1995 
notes that the veteran was evaluated by Christopher S. 
Wilcox, M.D., Ph.D., of the Georgetown University Medical 
Center.  Dr. Wilcox's impression was that the veteran likely 
had primary renal disease such as focal and segmental 
glomerulosclerosis that had progressed to the point of end-
stage renal disease.  A private medical report shows that he 
underwent placement of peritoneal dialysis catheter for end 
stage renal disease in July 1995.  A private medical report 
shows that the veteran underwent a left renal transplant in 
April 1997.  The final diagnosis was status post cadaveric 
renal transplant.  A VA medical report dated in July 1997 
notes that the veteran's medical records were reviewed by a 
physician, the Chief of the Renal Section of a VA medical 
facility, who found that the veteran's renal disease was 
first documented in September 17, 1987, with a serum 
creatinine of 1.8 rising to 2.1 on September 30, 1987.  The 
physician opined that it was likely that the veteran had 
renal disease since September 1987, probably a primary 
glomerulonephritis that had progressed to renal failure 
requiring dialysis and treatment.

The evidence reveals that the veteran's renal disease was 
first demonstrated in 1987, many years after his first period 
of service, and does not link the renal disease to an 
incident during this period of service or show that it 
increased in severity during the veteran second period of 
active service.  A claim is not well grounded where there is 
no medical evidence showing a nexus between a current 
disability and service or where there is no medical or lay 
evidence showing that a preservice disability was aggravated 
by active service.  Caluza, 7 Vet. App. 498.

The veteran's lay statements and testimony are to the effect 
that his preservice renal disease could have been aggravated 
by his exposure to chemicals or by the intake of excess salt 
in rations given to him during his tour of duty in the 
Southwest Asia theater during the PGW.  This lay evidence is 
equivocal and is insufficient to show worsening of the renal 
disease during the veteran's second period of service.  
Tirpak, 2 Vet. App. 609.  The veteran testified at a hearing 
before the undersigned that physicians also told him that 
medication and excess salt in rations given to him could have 
aggravated the renal disease, and he was given 45 days to 
submit opinions from any physician to support his claim.  A 
review of the record does not show receipt of any medical 
opinion to support the veteran's claim for service connection 
for renal disease based on aggravation during his second 
period of service.  Nor are the provisions of 38 U.S.C.A. 
§ 1117 regarding the presumption of service connection for 
various undiagnosed illnesses applicable to the veteran's 
claim as the evidence indicates that the veteran has a 
diagnosed renal disease, and these provisions are not 
applicable to service connection based on aggravation of 
diseases.

In this case, there is no competent (medical) evidence 
linking the veteran's renal disease, first found in 1987, to 
an incident during his first period of active service, and 
there is no competent (medical or lay) showing aggravation of 
the renal disease during the veteran's second period of 
service.  Hence, the claim for service connection for the 
residuals of renal disease is not plausible, and it is denied 
as not well grounded.

The Board notes that the RO denied the claim for service 
connection for renal disease on the merits and finds no 
prejudice to the veteran in appellate denial of the claims as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claim for 
service connection for residuals of renal disease at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical opinion linking his renal disease to an incident of 
service or that it was aggravated during his second period of 
active service.  Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

The claim for service connection for status post cadaveric 
left renal transplant for renal disease is denied as not well 
grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

